Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 6-8, 10, 15-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara et al. (US 10368841 B2, published August 6, 2019 with a priority date of September 5, 2014) in view of Sasaki et al. (US 8882671 B2, published November 11, 2014), hereinafter referred to as Fujiwara and Sasaki, respectively.
Regarding claim 1, Fujiwara teaches a method of displaying an ultrasound image (Fig. 1, ultrasound diagnostic apparatus 100, including a control processor (CPU) 28; see col. 6, lines 8-10 – “…the operator of the ultrasound diagnostic apparatus 100 may observe the ordinary echo images displayed on the main display 14a.”), the method comprising: 
determining an orientation of the fetus within the pregnant woman's body based on the directions of the fetus's head and the fetus's spine (Fig. 2; see col. 6, lines 3-6 – “With this display system, even operators who do not have enough experience of radiogram interpretation can easily grasp the position and the orientation of the fetus in an abdomen.”; see col. 18, lines 27-30 – “The operator further rotates the ultrasonic probe in the counterclockwise direction to display the transverse direction, and specifies the spine, thereby specifying the right and left of the fetus…”; Fig. 6; see col. 7, line 44 – “’H’ represents the direction of the head…”); AND
displaying an image representing the orientation of the fetus together with an ultrasound image obtained by scanning the pregnant woman's body (Fig. 2; see col. 6, lines 3-6, 8-10 – “With this display system, even operators who do not have enough experience of radiogram interpretation can easily grasp the position and the orientation of the fetus in an 
Fujiwara does not explicitly teach:
determining a direction of a fetus's head based on a first ultrasound image obtained by scanning a pregnant woman's body in a first direction; AND
determining a direction of a fetus's spine based on a second ultrasound image obtained by scanning the pregnant woman's body in a second direction.
Whereas, Sasaki, in the same field of endeavor teaches: 
determining a direction of a fetus's head based on a first ultrasound image obtained by scanning a pregnant woman's body in a first direction (Fig. 8A-8B, scanning fetus in the elevation direction; see col. 6, lines 65-66 – “…the position of the ultrasonic probe 12 is set so that the head of the fetus appears in the right side of a screen.”); AND
determining a direction of a fetus's spine based on a second ultrasound image obtained by scanning the pregnant woman's body in a second direction (Fig. 8A and 8C, scanning fetus in the azimuth direction; Fig. 12; see col. 8, lines 60-64 – “…the spine direction is found by using two points including the spine position on the ultrasonic image corresponding to the swing reference section and the spine position on the ultrasonic image corresponding to the swing initial section…”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method, as disclosed in Fujiwara, by including to the method determining a direction of a fetus's head based on a first ultrasound image obtained by scanning a pregnant woman's body in a first direction, AND determining a direction of a fetus's spine based on a second ultrasound image obtained by scanning the pregnant woman's body in a second direction, as disclosed in Sasaki. One of ordinary skill in the art would have been motivated to make this modification 
wherein the image representing the orientation of the fetus comprises at least one of 
an image having indicated thereon at least one of left and right sides of the fetus in the ultrasound image, 
an image showing a cross-section and the left and right sides of the fetus in the ultrasound image, and 
a mimic image showing the fetus three-dimensionally based on the orientation of the fetus (Fig. 1; see col. 16, lines 43-48 – “…when the operator captures using a mouse and rotates the three-dimensional image of the fetus, the display controller 27c causes the above-mentioned region to display the three-dimensional image of the fetus generated by rendering processing in the direction of the viewpoint determined as a result of the rotation operation.”).
Furthermore, regarding claim 7, Fujiwara further teaches a method further comprising: 
displaying on a screen a marker indicating an orientation of a probe for scanning the pregnant woman's body to obtain the ultrasound image (Fig. 30-31; see col. 20, lines 5-10 – “The display controller 27c then displays the probe image representing the ultrasonic probe 12 itself, the mark representing the height direction of the ultrasonic probe 12, and the position of the desired section on the displayed image where the three-dimensional fetus image is superimposed on the base image…”), AND 
wherein the determining of the orientation of the fetus comprises determining the orientation of the fetus based on the directions of the fetus's head and the fetus's spine and 
Furthermore, regarding claim 8, Fujiwara further teaches wherein the image representing the orientation of the fetus comprises a mimic image showing the fetus three-dimensionally based on the orientation of the fetus, AND wherein the mimic image is rotated based on a user input (Fig. 1; see col. 16, lines 43-48 – “…when the operator captures using a mouse and rotates the three-dimensional image of the fetus, the display controller 27c causes the above-mentioned region to display the three-dimensional image of the fetus generated by rendering processing in the direction of the viewpoint determined as a result of the rotation operation.”).
Regarding claim 10, Fujiwara teaches an apparatus for displaying an ultrasound image (Fig. 1, ultrasound diagnostic apparatus 100; see col. 6, lines 8-10 – “…the operator of the ultrasound diagnostic apparatus 100 may observe the ordinary echo images displayed on the main display 14a.”), the apparatus comprising:
at least one processor (Fig. 1, control processor (CPU) 28) configured to:
determine an orientation of the fetus within the pregnant woman's body based on the directions of the fetus's head and the fetus's spine (Fig. 2; see col. 6, lines 3-6 – “With this display system, even operators who do not have enough experience of radiogram interpretation can easily grasp the position and the orientation of the fetus in an abdomen.”; see col. 18, lines 27-30 – “The operator further rotates the ultrasonic probe in the counterclockwise direction to display the transverse direction, 
a display displaying an image representing the orientation of the fetus together with an ultrasound image obtained by scanning the pregnant woman's body (Fig. 2; see col. 6, lines 3-6, 8-10 – “With this display system, even operators who do not have enough experience of radiogram interpretation can easily grasp the position and the orientation of the fetus in an abdomen…the operator of the ultrasound diagnostic apparatus 100 may observe the ordinary echo images displayed on the main display 14a.”). 
Fujiwara does not explicitly teach:
determining a direction of a fetus's head based on a first ultrasound image obtained by scanning a pregnant woman's body in a first direction; AND
determining a direction of a fetus's spine based on a second ultrasound image obtained by scanning the pregnant woman's body in a second direction.
Whereas, Sasaki, in the same field of endeavor teaches: 
determining a direction of a fetus's head based on a first ultrasound image obtained by scanning a pregnant woman's body in a first direction (Fig. 8A-8B, scanning fetus in the elevation direction; see col. 6, lines 65-66 – “…the position of the ultrasonic probe 12 is set so that the head of the fetus appears in the right side of a screen.”); AND
determining a direction of a fetus's spine based on a second ultrasound image obtained by scanning the pregnant woman's body in a second direction (Fig. 8A and 8C, scanning fetus in the azimuth direction; Fig. 12; see col. 8, lines 60-64 – “…the spine direction is found by using two points including the spine position on the ultrasonic image corresponding to the swing 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus, as disclosed in Fujiwara, by having the apparatus configured to determine a direction of a fetus's head based on a first ultrasound image obtained by scanning a pregnant woman's body in a first direction, AND to determine a direction of a fetus's spine based on a second ultrasound image obtained by scanning the pregnant woman's body in a second direction, as disclosed in Sasaki. One of ordinary skill in the art would have been motivated to make this modification in order to set a fetus major axis tomogram and a chest minor axis tomogram as reference images to target the heart of the fetus for diagnosis, as taught in Sasaki (see col. 6, lines 62-67; see col. 7, lines 18). 
Furthermore, regarding claim 15, Fujiwara further teaches wherein the ultrasound image is an ultrasound image obtained by scanning the pregnant woman's body in the second direction, and 
wherein the image representing the orientation of the fetus comprises at least one of 
an image having indicated thereon at least one of left and right sides of the fetus in the ultrasound image, 
an image showing a cross-section and the left and right sides of the fetus in the ultrasound image, and 
a mimic image showing the fetus three-dimensionally based on the orientation of the fetus (Fig. 1; see col. 16, lines 43-48 – “…when the operator captures using a mouse and rotates the three-dimensional image of the fetus, the display controller 27c causes the above-mentioned region to display the three-dimensional image of the fetus generated by rendering processing in the direction of the viewpoint determined as a result of the rotation operation.”).

displaying on a screen a marker indicating an orientation of a probe for scanning the pregnant woman's body to obtain the ultrasound image (Fig. 30-31; see col. 20, lines 5-10 – “The display controller 27c then displays the probe image representing the ultrasonic probe 12 itself, the mark representing the height direction of the ultrasonic probe 12, and the position of the desired section on the displayed image where the three-dimensional fetus image is superimposed on the base image…”), AND 
wherein the determining of the orientation of the fetus comprises determining the orientation of the fetus based on the directions of the fetus's head and the fetus's spine and the orientation of the probe (see col. 7, lines 36-41 – “Because the angle of the ultrasonic probe 12 represents the direction of the echo (image surface of the echo image), the display controller 27c calculates the direction perpendicular to the direction of the echo and rotates the base image generated at Step S102 along the orientation observed from the direction thus calculated…”). 
Furthermore, regarding claim 17, Fujiwara further teaches an apparatus further comprising 
an input interface configured to receive a user input (Fig. 1, interface unit; see col. 5, lines 47-48 – “The interface unit 30 is an interface related to the input unit 13…”), 
wherein the image representing the orientation of the fetus comprises a mimic image showing the fetus three-dimensionally based on the orientation of the fetus, AND wherein the mimic image is rotated based on a user input (Fig. 1; see col. 16, lines 43-48 – “…when the operator captures using a mouse and rotates the three-dimensional image of the fetus, the display controller 27c causes the above-mentioned region to display the three-dimensional image of the fetus generated by rendering processing in the direction of the viewpoint determined as a result of the rotation operation.”).
. 

Claims 2-3 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara in view of Sasaki, as applied to claim 1 and 10 above, respectively, and further in view of Choi et al. (US 20180161010 A1, published June 14, 2018), hereinafter referred to as Choi.
Regarding claim 2, Fujiwara in view of Sasaki teaches all of the elements as disclosed in claim 1 above.
Fujiwara further teaches wherein the determining of the direction of the fetus's head AND the direction of the fetus’s spine comprises: displaying a user interface for guiding scanning of the pregnant woman's body in the first direction AND the second direction (see col. 3, lines 41-45 – “The main display 14a displays a graphical user interface (GUI) through which the operator of the ultrasound diagnostic apparatus 100 inputs various instructions and setting requests using the input 13 and displays echo images generated by an image generation unit 25…”); AND
Sasaki further teaches: 
determining the direction of the fetus's head when the fetus's head is detected in the first ultrasound image (Fig. 8A-8B, scanning fetus in the elevation direction; see col. 6, lines 65-66 – “…the position of the ultrasonic probe 12 is set so that the head of the fetus appears in the right side of a screen.”), AND 
determining the direction of the fetus's spine when the fetus's spine is detected in the second ultrasound image (Fig. 8A and 8C, scanning fetus in the azimuth direction; Fig. 12; see col. 8, lines 60-64 – “…the spine direction is found by using two points including the spine position 
Fujiwara in view of Sasaki does not explicitly teach displaying, when the fetus's head is not detected in the first ultrasound image AND when a fetus’s spine is not detected in the second ultrasound image, a user interface for guiding rescanning of the pregnant woman's body.
Whereas, Choi, in the same field of endeavor, teaches displaying, when the fetus's head is not detected in the first ultrasound image AND when a fetus’s spine is not detected in the second ultrasound image, a user interface for guiding rescanning of the pregnant woman's body (Fig. 13, target region 1300 including fetus’s head or spine; Fig. 3; see pg. 5, col. 1, para. 0087 – “…an ultrasound image detected as an image corresponding to a target region in the imaging list may not be used for a required test since the target region is occluded by other organs or may be unsuitable for accurate diagnosis due to much noise contained therein. In this case, by providing the user with information indicating that a quality value for the ultrasound image of the target region is less than a reference value, the processor 310 may control imaging to be performed again.”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method, as disclosed in Fujiwara in view of Sasaki, by including to the method displaying, when the fetus's head is not detected in the first ultrasound image AND when a fetus’s spine is not detected in the second ultrasound image, a user interface for guiding rescanning of the pregnant woman's body, as disclosed in Choi. One of ordinary skill in the art would have been motivated to make this modification in order for the user to thoroughly capture images of all predefined body parts of the fetus for accurate health diagnosis without human error, as taught in Choi (see pg. 1, col. 1, para. 0005). 
Furthermore, regarding claim 3, Fujiwara further teaches wherein the determining of the direction of the fetus's head AND the direction of the fetus’s spine comprises: displaying a user interface 
Sasaki further teaches:
determining the direction of the fetus's head when the pregnant woman's head is detected in the first ultrasound image (Fig. 8A-8B, scanning fetus in the elevation direction; see col. 6, lines 65-66 – “…the position of the ultrasonic probe 12 is set so that the head of the fetus appears in the right side of a screen.”), AND 
determining the direction of the fetus's spine when the fetus's spine is detected in the second ultrasound image (Fig. 8A and 8C, scanning fetus in the azimuth direction; Fig. 12; see col. 8, lines 60-64 – “…the spine direction is found by using two points including the spine position on the ultrasonic image corresponding to the swing reference section and the spine position on the ultrasonic image corresponding to the swing initial section…”).
Whereas, Choi further teaches  determining, when the fetus's head is not detected in the first ultrasound image AND when a fetus’s spine is not detected in the second ultrasound image, the direction of the fetus's head based on a user input with respect to the first ultrasound image AND the direction of the fetus's spine based on a user input with respect to the second ultrasound image (Fig. 13, target region 1300 including fetus’s head or spine; Fig. 2A-2B; see pg. 3, col. 2, para. 0057 – “The main display 121 and the sub-display 122 may provide graphical user interfaces (GUI), to receive user's inputs of data or a command to control the ultrasound image processing apparatus 100.”; Fig. 3; see pg. 5, col. 1, para. 0087 – “…an ultrasound image detected as an image corresponding to a target region in the imaging list may not be used for a required test since the target region is occluded by other organs or may be unsuitable for accurate diagnosis due to much noise contained therein. In this case, by providing the user with 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method, as disclosed in Fujiwara in view of Sasaki, by including to the determining, when the fetus's head is not detected in the first ultrasound image AND when a fetus’s spine is not detected in the second ultrasound image, the direction of the fetus's head based on a user input with respect to the first ultrasound image AND the direction of the fetus's spine based on a user input with respect to the second ultrasound image, as disclosed in Choi. One of ordinary skill in the art would have been motivated to make this modification in order for the user to thoroughly capture images of all predefined body parts of the fetus for accurate health diagnosis without human error, as taught in Choi (see pg. 1, col. 1, para. 0005). 
Regarding claim 11, Fujiwara in view of Sasaki teaches all of the elements as disclosed in claim 1 above.
Fujiwara further teaches wherein the at least one processor is further configured to: control the display to display a user interface for guiding scaning of the pregnant woman’s body in the first direction AND the second direction (see col. 3, lines 41-45 – “The main display 14a displays a graphical user interface (GUI) through which the operator of the ultrasound diagnostic apparatus 100 inputs various instructions and setting requests using the input 13 and displays echo images generated by an image generation unit 25…”); AND
Sasaki further teaches: 
determining the direction of the fetus's head when the fetus's head is detected in the first ultrasound image (Fig. 8A-8B, scanning fetus in the elevation direction; see col. 6, lines 65-66 – “…the position of the ultrasonic probe 12 is set so that the head of the fetus appears in the right side of a screen.”), AND 
determining the direction of the fetus's spine when the fetus's spine is detected in the second ultrasound image (Fig. 8A and 8C, scanning fetus in the azimuth direction; Fig. 12; see col. 8, lines 60-64 – “…the spine direction is found by using two points including the spine position on the ultrasonic image corresponding to the swing reference section and the spine position on the ultrasonic image corresponding to the swing initial section…”).
Fujiwara in view of Sasaki does not explicitly teach an apparatus configured to control the display to display, when the fetus's head is not detected in the first ultrasound image AND when a fetus’s spine is not detected in the second ultrasound image, a user interface for guiding rescanning of the pregnant woman's body.
Whereas, Choi, in the same field of endeavor, teaches an apparatus configured to control the display to display, when the fetus's head is not detected in the first ultrasound image AND when a fetus’s spine is not detected in the second ultrasound image, a user interface for guiding rescanning of the pregnant woman's body (Fig. 13, target region 1300 including fetus’s head or spine; Fig. 3; see pg. 5, col. 1, para. 0087 – “…an ultrasound image detected as an image corresponding to a target region in the imaging list may not be used for a required test since the target region is occluded by other organs or may be unsuitable for accurate diagnosis due to much noise contained therein. In this case, by providing the user with information indicating that a quality value for the ultrasound image of the target region is less than a reference value, the processor 310 may control imaging to be performed again.”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus, as disclosed in Fujiwara in view of Sasaki, by having the apparatus configured to control the display to display, when the fetus's head is not detected in the first ultrasound image AND when a fetus’s spine is not detected in the second ultrasound image, a user interface for guiding rescanning of the pregnant woman's body, a user interface for guiding rescanning of the pregnant woman's body, as disclosed in Choi. One of ordinary skill in the art would have been 
Furthermore, regarding claim 12, Fujiwara further teaches an apparatus further comprising an input interface configured to receive a user input (Fig. 1, interface unit; see col. 5, lines 47-48 – “The interface unit 30 is an interface related to the input unit 13…”), 
wherein the at least one processor (Fig. 1, control processor (CPU) 28) is further configured to: control the display to display a user interface for guiding scanning of the pregnant woman's body in the first direction AND the second direction (see col. 3, lines 41-45 – “The main display 14a displays a graphical user interface (GUI) through which the operator of the ultrasound diagnostic apparatus 100 inputs various instructions and setting requests using the input 13 and displays echo images generated by an image generation unit 25…”); AND
Sasaki further teaches:
determining the direction of the fetus's head when the pregnant woman's head is detected in the first ultrasound image (Fig. 8A-8B, scanning fetus in the elevation direction; see col. 6, lines 65-66 – “…the position of the ultrasonic probe 12 is set so that the head of the fetus appears in the right side of a screen.”), AND 
determining the direction of the fetus's spine when the fetus's spine is detected in the second ultrasound image (Fig. 8A and 8C, scanning fetus in the azimuth direction; Fig. 12; see col. 8, lines 60-64 – “…the spine direction is found by using two points including the spine position on the ultrasonic image corresponding to the swing reference section and the spine position on the ultrasonic image corresponding to the swing initial section…”).
Whereas, Choi further teaches  determining, when the fetus's head is not detected in the first ultrasound image AND when a fetus’s spine is not detected in the second ultrasound image, the direction 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus, as disclosed in Fujiwara in view of Sasaki, by including to the apparatus a processor configured to determine, when the fetus's head is not detected in the first ultrasound image AND when a fetus’s spine is not detected in the second ultrasound image, the direction of the fetus's head based on a user input with respect to the first ultrasound image AND the direction of the fetus's spine based on a user input with respect to the second ultrasound image, as disclosed in Choi. One of ordinary skill in the art would have been motivated to make this modification in order for the user to thoroughly capture images of all predefined body parts of the fetus for accurate health diagnosis without human error, as taught in Choi (see pg. 1, col. 1, para. 0005). 

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara in view of Sasaki, as applied to claim 1 and 10 above, respectively, and further in view of Lee et al. (US 9603579 B2, published March 28, 2017), hereinafter referred to as Lee.

Fujiwara in view of Sasaki does not explicitly teach determining whether the fetus's head in the first ultrasound image is located right or left with respect to a torso of the fetus.
Whereas, Lee, in the same field of endeavor, teaches determining whether the fetus's head in the first ultrasound image is located right or left with respect to a torso of the fetus (Fig. 1; see col. 5, lines 64-67 – “…when ten slice data are obtained from the ultrasound data, the direction identifier 160 may perform scoring with respect to the direction of the head estimated from each slice data, as left:right=7:3. Therefore, the left having a relatively higher score may be determined as the direction of the head of the fetus.”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method, as disclosed in Fujiwara in view of Sasaki, by including to the method determining whether the fetus's head in the first ultrasound image is located right or left with respect to a torso of the fetus, as disclosed in Lee. One of ordinary skill in the art would have been motivated to make this modification in order to detect an accurate direction of the fetus head, as taught in Lee (see col. 5, lines 52-63). 

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara in view of Sasaki, as applied to claim 1 and 10 above, respectively, and further in view of Abuhamad (US 8083678 B2, published December 27, 2011), hereinafter referred to as Abuhamad. 

Fujiwara in view of Sasaki does not explicitly teach determining, based on the fetus's spine and the fetus's torso, an angle of rotation of an axis of the fetus with respect to a reference point.
Whereas, Abuhamad, in the same field of endeavor, teaches determining, based on the fetus's spine and the fetus's torso, an angle of rotation of an axis of the fetus with respect to a reference point (Fig. 19; see col. 15, lines 48-54, 65-67 – “For fetal abdominal volumes, the reference plane may be obtained as an axial plane of the fetal abdomen at the level of the anatomic landmarks of the abdominal circumference. The reference point can be placed in the center of the abdomen (center of plane A), and the lumbar spine can be used to standardize the display as described for the 3D volumes of the fetal chest…a Z rotation was applied to plane A until the spine is located at 6 o'clock, as is generally shown by the white circle in plane A.”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method, as disclosed in Fujiwara in view of Sasaki, by including to the method determining, based on the fetus's spine and the fetus's torso, an angle of rotation of an axis of the fetus with respect to a reference point, as disclosed in Abuhamad. One of ordinary skill in the art would have been motivated to make this modification in order to improve the efficiency and diagnostic . 

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara in view of Sasaki, as applied to claim 1 and 10 above, respectively, and further in view of Kurita et al. (US 20160015364 A1, published January 21, 2016), hereinafter referred to as Kurita. 
Regarding claims 9 and 18, Fujiwara in view of Sasaki teaches all of the elements as disclosed in claim 1 and 10 above, respectively.
Fujiwara in view of Sasaki does not explicitly teach Fujiwara in view of Sasaki does not explicitly wherein the image representing the orientation of the fetus comprises a mimic image showing the fetus three-dimensionally based on the orientation of the fetus, and wherein the displaying of the image representing the orientation of the fetus comprises: teach determining a posture of the fetus based on a leg of the fetus detected in the first ultrasound image; AND generating the mimic image based on the orientation and posture of the fetus and displaying the mimic image.
Whereas, Kurita, in the same field of endeavor, teaches determining a posture of the fetus based on a leg of the fetus detected in the first ultrasound image; AND generating the mimic image based on the orientation and posture of the fetus and displaying the mimic image (Fig. 1; see pg. 2, col. 2, para. 0032 – “The transmitting and receiving unit 20 causes the ultrasonic probe 10 to perform two-dimensional or three-dimensional ultrasonic scanning…”; Fig. 9-10; see pg. 6, col. 1, para. 0083 – “The operator moves the ultrasonic probe 10 with the ultrasonic probe 10 in contact with the subject P. The operator stops the ultrasonic probe 10 at a position where the two dimensional image data including data of the femoral region of the fetus is displayed. Subsequently, the operator operates a pointing device such as a trackball, of the operating unit 80, thereby moving the first marker 31 in vertical and horizontal directions and in a 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method, as disclosed in Fujiwara in view of Sasaki, by including to the method determining a posture of the fetus based on a leg of the fetus detected in the first ultrasound image, AND generating the mimic image based on the orientation and posture of the fetus and displaying the mimic image, as disclosed in Kurita. One of ordinary skill in the art would have been motivated to make this modification in order for the user to readily grasp if the femur of the fetus is growing normally, as taught in Kurita (see pg. 6, col. 2, para. 0086).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Perrey et al. (US 20160081659 A1, published March 24, 2016) discloses an ultrasound imaging system that uses a 3D graphical model representative of a fetus and is adapted to be used as a component of a graphical user interface, and may optionally be rotated in 3 dimensions to facilitate the selection of various modeled anatomical regions. 
Nishiura (US 20160007972 A1, published January 14, 2016)
Mienkina (US 20160000401 A1, published January 7, 2016) discloses an ultrasound system that adjusts an ultrasound image acquisition protocol based on obtained genetic information of the fetus. 
Soferman et al. (US 6375616 B1, published April 23, 2002) discloses an ultrasonic imaging apparatus that initially recognizes the fetus head to be fitted to an image, then recognizes the fetal spine to be aligned with the fetal spine in the image. 
Jang et al. (US 20190209122 A1, published July 11, 2019 with a priority date of April 26, 2018) discloses an ultrasound diagnosis system that displays an angle indicator indicating angle information about an angle between the first body axis and the first heart axis on the ultrasound image, and acquires a first point indicating the center of the fetal spine in a second ultrasound image. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nyrobi Celestine whose telephone number is (571)272-0129.  The examiner can normally be reached on Monday - Thursday, 7:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 






/N.C./Examiner, Art Unit 3793                                                                                                                                                                                                        


/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793